Filed Pursuant to Rule 424(b)(5) Registration No. 333-203691 The information in this preliminary prospectus supplement is not complete and may be changed. A registration statement related to these securities has been declared effective by the Securities and Exchange Commission. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and are not the solicitation of an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED NOVEMBER 6, 2015 PROSPECTUS SUPPLEMENT (to Prospectus dated July 10, 2015) [] Shares of Common Stock We are offering [] shares of our common stock.Our common stock is listed on The Nasdaq Capital Market under the symbol “UNXL.” On November 5, 2015, the last reported sale price of our common stock on The Nasdaq Capital Market was $1.00 per share. Investing in our common stock involves a high degree of risk. Please read “Risk Factors” beginning on page S-12 of this prospectus supplement and page 8 in the accompanying prospectus, and in the documents incorporated by reference into this prospectus supplement. Price to Public Underwriting Discounts and Commissions Proceeds to UNXL Per Share $ $ $ Total $ $ $ We have granted the underwriters an option for a period of 30 days to purchase an aggregate of up to an additional [] shares of our common stock solely to cover overallotments. If the underwriters exercise the option in full, the total underwriting discounts and commissions payable will be $, and the total proceeds to us, before expenses, will be $. Delivery of the shares of common stock is expected to be made on or about , 2015. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. Sole Book-Running Manager Roth Capital Partners Co-Manager Ladenburg Thalmann The date of this prospectus supplement is , 2015. Table of Contents TABLE OF CONTENTS Prospectus Supplement About This Prospectus Supplement S-iii Industry And Market Data S-iv Prospectus Supplement Summary S-1 Risk Factors S-12 Cautionary Statement Regarding Forward-Looking Statements S-18 Use Of Proceeds S-19 Capitalization S-20 Price Range Of Common Stock S-21 Dividend Policy S-22 Dilution S-22 Description Of Securities S-23 Management S-24 Underwriting S-28 Legal Matters S-32 Experts S-32 Where You Can Find More Information S-32 Information Incorporated By Reference S-32 Prospectus About This Prospectus 1 Disclosure Regarding Forward-Looking Statements 2 Our Business 3 The Selling Stockholder’s Offering 7 Risk Factors 8 Consolidated Ratio Of Earnings To Combined Fixed Charges And Preferred Stock Dividends 10 Use Of Proceeds 11 Dilution 11 Description Of Securities That May Be Offered 12 Private Placement Of Convertible Notes And Warrants 16 Selling Stockholders 19 Plan Of Distribution 21 Legal Matters 25 Experts 25 Where You Can Find More Information 26 Information Incorporated By Reference 26 Disclosure Of Commission Position On Indemnification For Securities Act Liabilities 27 Table of Contents We have not authorized anyone to provide any information other than that contained or incorporated by reference in this prospectus supplement, the accompanying prospectus and in any free writing prospectus prepared by or on behalf of us or to which we have referred you. We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus supplement, the accompanying prospectus, the documents incorporated by reference in this prospectus supplement and the accompanying prospectus, and in any free writing prospectus that we have authorized for use in connection with this offering, is accurate only as of the date of those respective documents. Our business, financial condition, results of operations and prospects may have changed since those dates. You should read this prospectus supplement, the accompanying prospectus, the documents incorporated by reference in this prospectus supplement and the accompanying prospectus, and any free writing prospectus that we have authorized for use in connection with this offering, in their entirety before making an investment decision. You should also read and consider the information in the documents to which we have referred you in the sections of this prospectus supplement entitled “Where You Can Find More Information” and “Information Incorporated by Reference.” S-ii Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is this prospectus supplement, which describes the terms of this offering of common stock and also adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference into this prospectus supplement and the accompanying prospectus. The second part, the accompanying prospectus dated July 10, 2015, including the documents incorporated by reference therein, provides more general information. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. To the extent there is a conflict between the information contained in this prospectus supplement, on the one hand, and the information contained in the accompanying prospectus or in any document incorporated by reference that was filed with the Securities and Exchange Commission, or SEC, before the date of this prospectus supplement, on the other hand, you should rely on the information in this prospectus supplement. If any statement in one of these documents is inconsistent with a statement in another document having a later date—for example, a document incorporated by reference in the accompanying prospectus—the statement in the document having the later date modifies or supersedes the earlier statement. Unless the context requires otherwise, references to “we,” “us,” “our,” “the Company” or “UniPixel” refer to Uni-Pixel, Inc. and its consolidated subsidiaries. This prospectus contains summaries of certain provisions contained in some of the documents described herein, but reference is made to the actual documents for complete information. All of the summaries are qualified in their entirety by the actual documents. Copies of some of the documents referred to herein have been filed, will be filed or will be incorporated by reference as exhibits to the registration statement of which this prospectus supplement is a part, and you may obtain copies of those documents as described below under “Where You Can Find More Information.” This prospectus supplement, the accompanying prospectus and the information incorporated herein and thereby by reference include trademarks, servicemarks and tradenames owned by us or other companies. The name UniPixel and our logo are our trademarks. All trademarks, servicemarks and tradenames included or incorporated by reference in this prospectus supplement or the accompanying prospectus are the property of their respective owners. S-iii Table of Contents INDUSTRY AND MARKET DATA Industry and market data used throughout this prospectus were obtained through company research, surveys and studies conducted by third parties, and industry and general publications. We have not independently verified any of the data from third party sources nor have we ascertained any underlying economic assumptions relied upon therein. While we are not aware of any misstatements regarding the industry data presented herein, estimates involve risks and uncertainties and are subject to change based on various factors, including those discussed under the heading “Risk Factors.” S-iv Table of Contents PROSPECTUS SUPPLEMENT SUMMARY This summary highlights certain information about us, this offering and selected information contained elsewhere in or incorporated by reference into this prospectus supplement. This summary is not complete and does not contain all of the information that you should consider before deciding whether to invest in our common stock. For a more complete understanding of our company and this offering, we encourage you to read and consider carefully the more detailed information in this prospectus supplement and the accompanying prospectus, including the financial statements and other information incorporated by reference in this prospectus supplement and the accompanying prospectus, and the information included in any free writing prospectus that we have authorized for use in connection with this offering, including the information referred to under the heading “Risk Factors” in this prospectus supplement. Uni-Pixel, Inc. About Uni-Pixel, Inc. Overview Uni-Pixel, Inc. (NASDAQ: UNXL) develops and markets touch sensor films for the touch screen and flexible electronics markets.Our roll-to-roll electronics manufacturing process patterns fine line conductive elements on thin films. We market our technologies for touch panel sensor and hard coat resin for cover glass replacement, and protective cover film applications under the XTouch™ and Diamond Guard® brands. We believe we are one of the technology leaders in the optical design and manufacturing of large area microstructured polymer film materials and related technologies for the display, flexible electronics, and automotive industries. Our microstructured polymer films, which we refer to as Performance Engineered Films (PEFs), are designed to lower the cost and improve functionality and performance of devices in the markets they address. We make transparent conductive films and flexible electronic films based on our proprietary manufacturing process for high volume, roll to roll printing of flexible thin-film conductor patterns. The process offers precision micro-electronic circuit patterning and modification of surface characteristics over a large area on an ultra-thin, clear, flexible, plastic substrate. These films may be incorporated into computer, tablet, printer and smartphone touch sensors, as well as automotive, applications. We sell the touch screen films under the brand XTouch™, as sub-components of a fully assembled touch sensor module. In addition to the flexible electronic films described above, we have developed a hard coat resin that can be applied using film, spray or inkjet coating methods for applications as protective cover films, a cover lens replacement or a conformal hard coat for plastic components. We sell our hard coat resin and optical films under the Diamond Guard® brand. We are headquartered in Santa Clara, California in Silicon Valley, with sales and research and development offices in The Woodlands, Texas and Taiwan, and a manufacturing facility in Colorado Springs, Colorado. Our original equipment manufacturer, or OEM, customers include Tier 1 PC and Tablet OEMs.In the quarter ended September 2015 the Company shipped commercially to three Tier 1 PC and Tablet OEMs for seven OEM products. Atmel Corporation Asset Acquisition and License Agreements On April 16, 2015 (the “Closing Date”), our wholly-owned subsidiary, Uni-Pixel Displays, Inc. (“Displays”), acquired from Atmel Corporation (“Atmel”), pursuant to the terms of a Purchase and Sale Agreement, a Patent License Agreement, an IP License Agreement, a Bill of Sale and Assignment and Assumption Agreement and two leases for real property, certain assets used for the production of capacitive touch sensors comprised of fine lines of copper metal photo lithographically patterned and plated on flexible plastic film (the “Touch Sensors”). Displays paid $450,000 for the machinery, parts and equipment needed to manufacture the Touch Sensors and the existing inventory on hand by issuing to Atmel a secured promissory note (the “Atmel Note”) which is due on or before the earlier of (i) the second anniversary of the closing date or (ii) the sale of equity and/or debt securities after the closing date pursuant to which Displays or any affiliate of ours receives gross proceeds of no less than $5 million. While the promissory note is secured by the purchased assets and certain accounts receivable, the security interest is subordinated to the security interest held by the holders of our Senior Secured Convertible Notes. Interest accrues on the unpaid principal amount at a rate equal to 2% per annum compounded semi-annually and is to be paid in arrears semi-annually, commencing with the six-month anniversary of the closing date. Pursuant to the Purchase and Sale Agreement, Displays assumed certain liabilities of Atmel, including open purchase and supply orders, related to the Touch Sensor business. S-1 Table of Contents Through the Patent License Agreement, Atmel licensed to Displays a non-sublicensable, worldwide, royalty-bearing license under its Touch Sensors patents to make or have made, use, offer for sale, sell, and import the Touch Sensors. In consideration for this license, Displays agreed to pay an annual royalty fee during the initial five year term of the license (the “Initial Term”) of the greater of $3.25 million or 3.33% of the total net sales of the Touch Sensors during the Initial Term. Displays has the unilateral right to renew the license for a term of 10 years. If Displays exercises this right, the annual royalty fee will consist of 2.5% of the total net sales of the Touch Sensors until it reaches a total of $16.75 million, at which time no further annual royalty fees will be due. Upon execution of the Patent License Agreement, Displays paid a non-refundable, non-returnable prepayment of minimum annual royalty fees of $9.33 million (the “Royalty Prepayment”). The Royalty Prepayment will be applied to the annual royalty fees Displays owes under the Patent License Agreement. If, during the Initial Term, Displays’ cash balances as of the quarter end immediately prior to the date of the royalty period to which an unpaid annual royalty relates is less than $30 million, it may pay the annual royalty fee with a secured promissory note. If Displays decides to pay the annual royalty fee with a secured promissory note, the security interest will be subordinate to the security interest held by the holders of our Senior Secured Convertible Notes. Atmel has agreed that it will not enter into a license agreement for the licensed patents that is effective prior to the second anniversary of the closing date. Through the IP License Agreement, Atmel licensed to Displays a non-sublicensable, worldwide, royalty-free license to the intellectual property necessary to make or have made, use, offer for sale, sell, and import the Touch Sensors. The term of the IP License Agreement is co-extensive with the term of the Patent License Agreement. Atmel has agreed that it will not enter into a license agreement for the licensed intellectual property that is effective prior to the second anniversary of the Closing Date. As part of the asset acquisition, Displays also entered into leases with Atmel Corporation for Building 2 and Building 4, both of which are located at 1150 E. Cheyenne Mountain Boulevard, Colorado Springs, Colorado. The term of each lease is 18 months (the “Primary Lease Term”). The term of each lease may be extended for two additional six month periods. We believe that Building 2 and Building 4 are currently suitable for the operations related to the manufacture and distribution of the Touch Sensors. Displays also acquired from CIT Technology Limited, an FLT (Fine Line Technology) Patent License Agreement and an FLT (Fine Line Technology) Intellectual Property License Agreement and entered into an agreement for the provision of manufacturing and technology transfer services. Our Proprietary Technologies We focus our research and development on projects that will generate long term high volume product purchases. The majority of our employees have degrees or advanced degrees in physics, mathematics, chemistry, materials science, or optics. Historically our development efforts have yielded numerous patents, as well as trade secrets and manufacturing know how that we believe gives us a competitive advantage with respect to our current intellectual properties. As of September 30, 2015, we had 16 patents issued, and 58 patents pending and also license in an additional 44 issued and 93 pending patents under the Atmel License. Our patent-pending Copperhead technology used in conjunction with the FLT technology enables a high-fidelity manufacturing process to create complex micro-electronic patterns that enable what we believe are revolutionary new electronic printed circuits, such as projected capacitive touch sensors. We believe that the combined Copperhead and FLT process can dramatically simplify and reduce the complexity, cost and risk of manufacturing touch sensors and other electronic circuit applications. We are manufacturing and selling copper-based touch sensor films made by a combination of the in-licensed Atmel Technology, the fine line technology (“FLT”) and the Copperhead process as an alternative to traditional indium tin oxide (“ITO”) coated transparent materials used in a variety of electronic products. We believe the combined technologies will establish several patented competitive advantages over existing ITO and other metal mesh touch sensor technologies. These advantages include: sensor mesh designs that permit the thinnest cover lens, the lowest effective sheet resistance to enable the narrowest borders and passive stylus, patterning and processing of both sides of the substrate to produce one of the thinnest sensors and roll to roll manufacturing processes to lower device production cost. The resulting technology advantages allow our customers, PC and Tablet OEMs and Original Design Manufacturers, or ODMs, to reduce their product overall thickness, overall product footprint, weight, lower manufacturing costs and offer performance features such as passive stylus. Furthermore, this process is adaptive with polymer substrates and as a result may enable the production of flexible displays. Additionally, during the development of our PEF technology, we were able to produce an ultra-hard coat surface, Diamond Guard®, which can be applied to plastic films and substrates to improve the scratch and abrasion resistance of these surfaces. We intend to apply Diamond Guard® to our XTouch™ sensors to lower sensor product costs and to enable new sensor products that are thinner and lighter. We also are working with third party coating manufacturers to develop Diamond Guard® as a coating for a variety of applications. We are initially focusing on theapplication of Diamond Guard® in the coating of acrylic plastic sheets to replace glass cover lenses in tablets and smart phones. Our Target Markets We are currently focusing our efforts on applications of our PEFs in the following areas: S-2 Table of Contents Transparent Electrically Conductive Films Our recent combination of the Atmel Technology, the FLT and the Copperhead process will enable us to enter a large and growing market for transparent touch screens. We believe this technology is a superior alternative to ITO as the transparent conducting layer in a touch screen device. Based upon calculations derived from DisplaySearch, on the worldwide touch panel market, we believe that the global film market for touch sensors could be $3 billion-$5 billion annually over the next five years. Our transparent electronically conductive films can be produced based on the combination of the Atmel Technology, the FLT and the Copperhead process at low cost and on large flexible polymer roll substrates. We believe this enables manufacturers to effectively produce large area touch screens at commercially viable costs with enhanced performance and functionality. In addition, we believe that the insertion of this technology into smaller devices will lead to thinner, lighter, lower cost and higher efficiency products. We intend to sell the touch screen films as sub-components of a touch sensor module. We are currently working with touch screen manufacturers and OEMs to design products based on our technology. Diamond Guard® Cover Glass replacement and Protective Cover Films We have designed, developed and demonstrated production capabilities of micro-structured and hard coated films for use as cover glass replacement and protective cover films for touch and multi touch electronic computing devices. We believe that our Diamond Guard® hard coat materials are unique in the market as compared to other similar products because our hard coat surface treatments offer better functional specifications as compared to competitive films. We are currently in discussions with various third party coating manufacturers and plastic component manufacturers to sell our Diamond Guard® hard coat resin. Industry Background The Touch Sensor Market Proliferation of Touch-Enabled Mobile Consumer Electronics Devices. Consumers throughout the world are rapidly adopting mobile consumer electronics devices such as smartphones, mini and full-size tablet computers, touch enabled notebook computers, All-In-One computers, mobile gaming devices and digital cameras. Advances in component technology are driving down the cost of these products and expanding their functionality. Early mobile devices were equipped with small displays with limited functionality. As the cost of color displays decreased and quality improved, consumers began rapidly adopting mobile devices with color displays. This trend towards greater functionality in mobile devices continues with the development of smartphones with touch sensors, ultra-high resolution displays, embedded cameras and high-speed data networking capability. The overall touch sensor enabled computer electronics industry is continuing to experience significant growth. The industry growth is being driven by a number of market forces including: • Increased demand for large format high resolution televisions and computer monitors; • Steady growth in usage of smartphones, phablets, tablet computers, notebooks, and All-In-One computers; • A migration to larger color screens, which are multi-touch enabled, for smartphones and other mobile devices; and • Decreasing costs, increasing production and improving efficiency as a newer generation of smart mobile devices are increasingly being produced. These factors in combination with additional market forces are driving overall growth and shifting the mix of product applications within the touch-enabled device industry. Applications. With the enormous growth in Internet usage, there has not only been an explosion in the amount of available content, but a rapid evolution of the form in which it appears. No longer is information a two-dimensional, text-only experience; online content is now being delivered in graphic rich, animated and video formats. As the sophistication of the user base continues to heighten and bandwidth continues to increase, we believe there will be increasing demand for superior, high-resolution visual and touch experiences. Flowing from this demand, we expect that new types of applications and functionality will evolve that, in turn, will enhance existing markets and create new ones. The continued evolution of technologies such as touch-enabled notebook computers, tablet computers, and smartphones, and the ability to connect all of these devices through mobile high-speed data networks, will likely fuel significant demand and, therefore, growth in what have become relatively mature markets. The devices that deliver this rich user experience will generally have two things in common: high resolution displays and touch interfaces. We believe that we are well positioned to take advantage of these growing markets with our Diamond Guard® hard coat and XTouch™ flexible printed touch sensors. S-3 Table of Contents Films for Displays. Glass and plastics are the principal materials being used as first surfaces for display systems. Because displays are incorporated into devices that are used extensively and are transportable, the displays are subject to damage and the effects of use in challenging environments. A large and growing business has developed in films that are designed to provide protection and other functional uses on top of the display surface.The technologies that we have developed and are currently developing can be applied to a variety of functional uses in films for display products. Our Diamond Guard® hard coat resin can be applied to plastic film and sheets to produce a protective cover film product that can be used to protect touch screen devices from scratches while providing a transparency and gloss equivalent to glass. In other embodiments, our Diamond Guard® coating can be applied to substrates that can be used as the first surface of hand held electronic devices or cover plastic parts that could form the shell casing for mobile electronic devices. Diamond Guard® coating can be used in application with other materials to replace the current cover glass and enable softer plastics to be used in external cases and other components that have been heretofore dominated by glass or metal parts. We believe our Diamond Guard® coating will be less expensive to manufacture and install in addition to being lighter and more shatter and scratch resistant. Comparing Touch Screen Technologies The touch screen is one of the easiest interfaces to use, making it the interface of choice for a wide variety of applications. Accordingly, there are several technologies that compete to capitalize on this market.The more commonly used technologies are resistive, capacitive (mainly projected capacitive or pro-cap), infrared grid, acoustic and optical. Projected capacitive touch technology comprises approximately 90% of touch sensor units shipped today. Resistive touch technology comprises approximately 9% of the touch sensor units and the remaining technologies comprise the other 1% of the touch sensors units shipped. Pro-cap touch sensor units are projected to grow, while resistive touch sensors units are project to shrink, while the remaining technologies will occupy less than 1% of total end market in units. Our XTouch™ touch sensor is a pro-cap touch sensor technology. We compete with a variety of ITO (indium tin oxide) based pro-cap touch sensor technologies. The following table is a comparison of ITO based pro-cap touch sensor technologies. Description Strengths Weaknesses OGS (One Glass Solution) ITO patterned on bottom-side of partially strengthened cover glass •Thin total stack height •Mature supply chain •Pen performance •Border width •No anti-reflection coating on cover glass •Sheet resistance in larger screens GFF (Glass/ Film/ Film) ITO patterned on one or two film layers and laminated beneath cover glass •Optical quality •Mature supply chain •Pen performance •Border width •Stack height •Sheet resistance in larger screens On-cell ITO deposited on or laminated to top of display color filter (no discreet touch panel) •Simple supply chain (display maker adds touch) •Low cost •Touch performance •Pen performance •Limited Touch supplier choice In-cell ITO or another sensing technology deposited beneath display color filter (no discreet touch panel) •Simple supply chain (display maker adds touch) •Touch disappears inside LCD (thinness, transmittance) •Yield loss •Pen performance •Touch performance •Scrap cost of display •Limited Touch supplier choice S-4 Table of Contents The following table is a comparison prepared and used by us of XTouch™ touch sensor technology (with integrated Diamond Guard® cover lens) to ITO based pro-cap touch technologies based upon industry feedback and a market assessment: OGS GFF On-cell In-cell XTouch™ Touch Performance 5 5 5 5 9 Pen Performance 3 3 3 3 9 Thinness 10 2 10 9 9 Weight 10 3 10 10 10 Border 5 5 8 8 9 Supply chain 4 2 10 10 5 Solution cost 7 8 10 7 10 Percent of Pro-cap market by area shipped 21% 70% 5% 4% Market entry Our Strategy Our business strategy is to penetrate existing applications markets with our family of Performance Engineered Film™ technologies including XTouch™ produced touch panels and our Diamond Guard® hard coat products by leveraging the capabilities and competencies we achieved in the development of our functional application specific films. We are presently focused on taking the following measures to implement our business strategy: • Develop Strategic Relationships. We plan to cultivate relationships to further our efforts in the ongoing development, commercialization, and sales of XTouch™ produced touch panel films and our Diamond Guard® hard coat technology. We believe that gaining the assistance of technology leading OEMs in the deployment of XTouch™ produced touch panel films by including the films in their products will be a significant step for our continuing commercialization and sales of this product line. As a result, we have, and will continue to seek to build relationships with OEMs that will allow us to leverage our existing knowledge, scale, infrastructure, manufacturing and expertise in thin films, optics, fine line printed conductors, assembly, and logistics. • Build the Company’s Revenue Sources. We believe that we will be able to continue to derive revenues from several sources: product sales of XTouch™ sensors, and Diamond Guard® resins and, potentially, XTouch™ and Diamond Guard® in an integrated product. • Target Leading Manufacturers. We are targeting leading display, materials and electronics manufacturers as potential partners and/or integrators of our Performance Engineered Film™ (PEF) products. We will provide technical assistance and support to manufacturers who are evaluators, developers, or users of our protective cover and XTouch™ touch screen films. We also employ a “pull through” strategy (targeting end device OEMs) by actively marketing the advantages of our technologies to the manufacturers that incorporate touch screen technology into their devices. This could result in our production partners gaining access to the OEM supply chain as OEMs seek the competitive product advantages offered by our Performance Engineered Film™ technologies. We also target ODMs targeted to assemble our sub-components and films into OEM products. • Drive Adoption by End-Product Original Equipment Manufacturers. We also plan to employ a “pull through” strategy with OEMs and ODMs that produce end user products by demonstrating our technology. We believe that the significant advantages that our films will offer in performance and protection may induce additional OEMs to request our solutions from their existing suppliers. • Enhance the Company’s Existing Performance Engineered Film™ Technology. We believe that continuing development and enhancement of our PEF technology is critical to our success, therefore, we engage in internal development efforts that we expect will expand our intellectual property portfolio, collaborative relationships, and other strategic opportunities. Our primary focus is to expand our intellectual property through development of additional prototypes and materials that enhance and extend our product capabilities or the processes by which the systems are produced, thereby allowing them to be used in a broader array of applications. • Develop Prototypes Suitable for Industry Demonstration. We have produced prototypes with a performing system and film products that we believe have superior touch performance to those currently used in the industry and demonstrate our ability to meet OEM product requirements. We have the capability at our Colorado Springs manufacturing facility to run prototype films and products to demonstrate our production solutions for all applications. S-5 Table of Contents • Manufacturing Facility and Process. We maintain a manufacturing facility in Colorado Springs, Colorado. The facility is equipped with the equipment and infrastructure required to supply commercial level shipments to our current customers and prospective customers. The manufacturing process is conducted in a clean room environment and employs roll-to-roll film production and advanced chemical and protolithic processes. We manufacture in a clean environment utilizing a combination of Class 1000 and Class 100 clean rooms. We plan ongoing research on the use of a variety of different thin-film technologies in surface modification applications and the construction of multi-layer stacks where micro-structures can play unique functional roles, such as our current XTouch™ sensor construction and advances to XTouch™ sensor construction. Our focus on next-generation technologies is designed to help establish us as a recognized provider of Performance Engineered Film™ as new markets and applications emerge. Customers and Partners Our current and, we believe, our future customers for the XTouch™ electronic film touch sensors will be the device manufacturers and OEMs that currently use touch screens with the LCD and OLED displays in their products. We expect our future Diamond Guard® hard coat resin customers to include a variety ofthird party coating manufacturers, plastic component manufacturers and channel distribution partners. Current and Targeted Partners • Carestream (Film Manufacturing Partner): We engaged a production partner for specific varieties of our protective cover film products. Carestream provides assistance in the development and manufacturing of coated films. Manufacturing of our protective cover films can be accomplished using proprietary resins that we will provide. • Touch Screen Controller Manufacturers: Although not material to our business plans, we will continue working with touch screen drive controller manufacturers to expand the market for our XTouch™ touch sensors. We have demonstrated that, while XTouch™ touch sensors work with existing touch controllers, the touch controllers can be further modified to maximize the performance advantages that XTouch™ touch sensors offer. Existing and Target Customers • Our existing and target customers are large OEM and ODMs: We shipped commercial products commencing in our second quarter of 2015 to a leading tier 1 PC and Tablet OEM for two tablet products, a 2:1 notebook PC and a commercial printer. We are continuing to respond to Requests for Quotes (RFQs) from existing as well as potential future customers. • Automotive Market: We recently responded to a RFQ from a supplier to the automotive markets. Our flexible sensor film could be utilized in curved areas of cars such as dashboards. Sales and Marketing We are seeking end user product OEMs that desire to integrate XTouch™ touch screens and Diamond Guard® hard coat offerings into their products. We believe that some of the OEMs that have been engaged in these discussions will be interested in pursuing the advantages of XTouch™ touch screens and Diamond Guard® films as a differentiator for their products relative to their competition in their individual market segments. We believe that the proven entry into a single vertical market or application will drive the demand for that product for expanded applications to other product markets. Our sales strategy intends to build a diverse revenue base that will derive revenues from multiple sources: • Product revenues — Proceeds from the sales of Performance Engineered Film™ products from retail, wholesale and OEM sales channels. • Critical materials — Proceeds from the sales of Performance Engineered Film™ products to integrators or manufacturers that produce or assemble devices with touch screens. • Engineering support contracts — Integrators that are seeking to differentiate their products by leveraging the unique attributes that our Performance Engineered Film™ or Diamond Guard™ resin can potentially provide. S-6 Table of Contents Currently, we are introducing our products to OEMs in various market segments. We do this by demonstrating the advantages that our Performance Engineered Film™ can provide in the form of improved efficiencies and performance. We expect to continue to create OEM and ODM interest in our products by gaining design wins for integration of protective cover films and XTouch™ printed electronic film into established end user devices and applications. Our plan is to advance our brand in the industry by actively demonstrating to OEMs the elegance and performance advantages of our unique solutions. As we ship our initial products and we begin to build momentum, we may launch various marketing programs to drive awareness of our technology as a component “brand” within the end user products. We expect that these marketing programs will be designed to drive awareness and education of our unique capabilities and enhanced performance among OEMs and wholesale and retail channels. We believe that we will be able to promote our brand as a valued component brand included within the OEM products as a part of our relationship with the end product OEMs. Ultimately the goal of this marketing program will be to: • establish us and our unique technologies, independently, as a differentiating factor in end user products; • help promote our value as a component product through the inclusion by our partner OEMs of our Performance Engineered Film™ technology in their products; and • promote the pen sensitivity advantage of our sensor technology. Pen sensitivity allows OEMs to move to lower cost passive pens vs the currently used active pens present in Microsoft and Apple tablet products. In addition we will periodically attend trade shows where our targeted customers can be expected to have a presence. Research and Development For the twelve months ended December 31, 2014, 2013 and 2012, we spent approximately $11.7million, $10.4 million and $5.1 million, respectively, on research and development activities. We continue conducting research and development both internally and externally and anticipate material additional investments going forward. Our development activities are located in our laboratory in The Woodlands, Texas. The laboratory houses our chemistry and testing operations, includes a Class 100 clean room where Copperhead™, Diamond Guard® and all PEF materials development and testing is conducted. Currently, we are engaged in the development of products and prototypes to further demonstrate the full functionality of the PEF technology across multiple applications and markets in a variety of implementations. Research and development costs are expensed as incurred and include salaries and benefits, costs to third party contractors to perform research or other activities related to our business, professional fees related to intellectual property work, and facilities costs. The materials used in our research and development and in the manufacturing of our Diamond Guard® films are readily available for purchase in the open market. Manufacturing Our XTouch™ touch screens products are primarily manufactured in our facility in Colorado Springs, Colorado. The manufacturing process is conducted in a clean room environment and employs roll-to-roll film production and advanced chemical and photolithographic processes. The facility is equipped with equipment and infrastructure required to produce commercial level shipment to our current and prospective customers. Our roll to roll process consists of a number of sequential steps to produce our XTouch™ touch sensor onto PET film. A basecoat comprised of a catalyst impregnated photoresist is applied to both sides of a PET film, and we current source the basecoated PET film from Conductive Inkjet Technology (CIT). However as part of the license agreement with CIT we will be transferring the basecoating process to our coating equipment in the Colorado Springs facility. We believe having the basecoating operation in-house will result in substantial manufacturing cost savings and yield improvements. Photolithographic equipment exposes the basecoat material with the XTouch™ touch sensor circuit pattern. Both sides of the PET film are exposed simultaneously. The expose - plating system develops the exposed basecoat material and the remaining patterned basecoat PET is plated with copper using an electroless plating chemistry. The patterned, copper plated PET film is then processed by a second chemical plating process to apply a second metal for darkening the copper to enhance visual performance and to improve the environmental reliability. A polymer overcoat is applied to the patterned PET film utilizing precision film coating equipment. We intend to replace the current polymer overcoat with Diamond Guard®. Diamond Guard® applied to our XTouch™ sensor will lower sensor product costs and enable new sensor products that are thinner and lighter. S-7 Table of Contents Outgoing quality checks are performed on the XTouch™ sensor film, including 100% electrical test and visual inspection. Protective shipping liner are applied to both sides of the XTouch™ sensor film and film is singulated into individual sensors prior to being packaged into shipping containers. We believe the manufacturing facility and process equipment are capable of supporting current and future production requirements through 2017 without significant capital expenditure. Intellectual Property Summary As a company primarily focused on developing new technologies, we expect that our most valuable asset will be our intellectual property. This includes U.S. and foreign patents, patent applications, registered trademarks, common-law trademarks, trade secrets and know-how. We are pursuing an aggressive intellectual property strategy. As of September 30, 2015, we had 16 patents issued and 58 pending. In addition, as a component of the acquisition of the Atmel touch screen sensor business, we have a license for the Atmel and CIT technology which include 44 patents and 93 pending. Our issued U.S. patents will expire between September 2025 and April 2033. We have also registered the marks “UniPixel®” and “Diamond Guard®” and filed for registration of the mark “XTouch™” on the principal register of the U.S. Patent and Trademark Office. We rely on a combination of patent and trademark filings, laws that protect intellectual property, confidentiality procedures, and contractual restrictions with our employees and others, to establish and protect our intellectual property rights. Outstanding Notes and Right of First Offer As of November 6, 2015, the outstanding principal amount under our Senior Secured Convertible Notes issued on April 16, 2015 and on November 5, 2015 (the “Notes”) to Hudson Bay Master Fund Ltd. and Capital Ventures International (collectively, the “Noteholders”) was $6,341,666.72. Pursuant to the Securities Purchase Agreement with the Noteholders, the Noteholders each have the right to participate on a pro rata basis relative to the aggregate principal amount of the Notes which each of them holds for the purchase of no less than 35% in the aggregate of any future offering of our securities offered to be sold by us, which for the avoidance of doubt includes the offering under this prospectus supplement (the “Right of First Offer”). In conjunction with this offering, the Right of First Offer has been modified to provide that no advance notice of the price and other terms will be provided to the Noteholders, and that the Noteholders will receive such information in the ordinary course of the offering. Corporate Information Our executive offices are located at 4699 Old Ironsides Drive, Santa Clara, California 95054, and our telephone number is(408) 800-4047. We also have leased facilities located at 1150 E. Cheyenne Mountain Boulevard, Colorado Springs, Colorado 80906 and at 8708 Technology Forest Place, Suite 100, The Woodlands, Texas 77381.We were incorporated in Delaware on May 24, 2001. Additional information about us is available on our website at www.unipixel.com. The information contained on or that may be obtained from our website is not, and shall not be deemed to be, a part of this prospectus. Our common stock, par value $0.001 per share, is currently traded on The Nasdaq Capital Market under the ticker symbol “UNXL.” S-8 Table of Contents THE OFFERING Issuer Uni-Pixel, Inc. Common stock offered by us [] shares (or [] shares if the underwriters’ over-allotment option is exercised in full). Common stock to be outstanding after this offering [] shares (or [] shares if the underwriters’ over-allotment option is exercised in full). Use of Proceeds We estimate the net proceeds to us from this offering will be approximately $ million ($ million if the underwriters’ over-allotment option is exercised in full). We intend to use the net proceeds from the sale of the securities offered by us under this prospectus supplement for general corporate purposes and for payment of the Atmel Note (if the proceeds are greater than $5 million). See “Use of Proceeds.” Risk Factors Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page S-12of this prospectus supplement and page 8of the accompanying prospectus. The Nasdaq Capital Market Listing Our common stock is listed on The Nasdaq Capital Market under the symbol “UNXL.” Outstanding Common Stock The number of shares of our common stock to be outstanding immediately after this offering is based on 19,562,599 shares outstanding as of October 31, 2015, and excludes as of this date: • 1,540,320 shares of our common stock issuable upon the exercise of stock options outstanding with a weighted average exercise price of $7.84 per share; • 1,479,951 shares of our common stock issuable upon the exercise of warrants outstanding with a weighted average exercise price of $8.83 per share; • 490,894 shares of our common stock available as of that date for future grant or issuance pursuant to our stock plans; and • shares of our common stock that may be issuable upon conversion of the Notes. Except as otherwise indicated, all information in the prospectus supplement assumes no exercise by the underwriters of their overallotment option. S-9 Table of Contents SUMMARY FINANCIAL INFORMATION The following tables set forth, for the periods and dates indicated, our summary consolidated statements of operations and consolidated balance sheets data. The summary consolidated financial data has been derived from our unaudited consolidated financial statements and accompanying notes for the nine months ended September30, 2015 and September 30, 2014, as well as our audited historical consolidated financial statements and accompanying notes for the years ended December 31, 2014, 2013 and 2012. This information is only a summary. You should read this data in conjunction with our historical consolidated financial statements and related notes and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” contained in our Annual Report filed on Form 10-K, Quarterly Reports filed on Form 10-Q and other information on file with the SEC that is incorporated by reference in this prospectus supplement and the accompanying prospectus. For more details on how you can obtain our SEC reports and other information, you should read the section of this prospectus supplement entitled “Where You Can Find More Information.” The results included here are not necessarily indicative of future performance. Uni-Pixel, Inc. Consolidated Statements of Operations Year ended December 31, For the nine months ended September 30, (unaudited) (unaudited) Revenue $
